Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejection – MPEP §821.03, 37 CFR 1.142(b)
Applicants amended claims 1-4, 6-13 and 15-19; however the newly-amended claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

The independent claims of the newly amended claims recite:
providing remote access to a server over a distributed network, the remote access provided to a user via a remote computer, the server having a processor;

receiving user data from the user via the remote computer over the distributed network;

generating a plurality of animations of a cartoon character based on the user data, each of the plurality of animations representing the user and corresponding to one of a plurality of ages of the user over a simulated lifetime of the user and a plurality of expected events, the simulated lifetime being selectively reconfigurable by the user based on one or more unexpected events;

causing the remote computer to display, via a graphical user interface of the remote computer, the plurality of animations of the cartoon character along a linear lifeline representing the simulated lifetime of the user, at least a portion of the user data, and a plurality of interactive boxes, the plurality of interactive boxes including a first interactive box corresponding to a plurality of default amounts and at least one adjustment option, a second interactive box corresponding to the plurality of expected events, a third interactive box corresponding to the one or more unexpected events, and a fourth interactive box corresponding to a recommended course of action;

when a first selection of the first interactive box is received, via the processor over the distributed network, causing the remote computer to display, via the graphical user interface of the remote computer, a first popup frame, the first popup frame displaying the plurality of default amounts and concealing at least a portion of the linear lifeline representing the simulated lifetime of the user, the first popup frame displaying at least one 

when a second selection of the second interactive box is received, via the processor over the distributed network, causing the remote computer to display, via the graphical user interface of the remote computer, a second popup frame, the second popup frame displayed so that the linear lifeline representing the simulated lifetime of the user remains visible to the user, the second popup frame displaying icons representing the plurality of expected events, the plurality of reconfigurable icons, each of the reconfigurable icons configured to be moved to a position along the linear lifeline representing the simulated lifetime of the user;

when a third selection of the third interactive box is received, via the processor over the distributed network, causing the remote computer to display, via the graphical user interface of the remote computer, a third popup frame, the third popup frame displayed so that the linear lifeline representing the simulated lifetime of the user remains visible to the user, the third popup frame displaying a first selectable button corresponding to the one or more events;

when a fourth selection of the first selectable button is received, via the processor over the distributed network, randomly selecting one of the one or more unexpected events, via the processor, and causing the remote computer to replace, via the graphical user interface of the remote computer, the third popup frame with a fourth popup window, the fourth popup window displaying the one of the one of the one or more unexpected events and a second selectable button;

when a fifth selection of the second selectable button is received, via the processor over the distributed network, causing the remote computer to reconfigure a portion of the simulated lifetime of the user based on a simulated impact of the one of the one or more unexpected events and display, via the graphical user interface of the remote computer, a reconfigured version of the simulated lifetime of the user, a cost, and a third selectable button; and

when a sixth selection of the third selectable button is received, via the processor over the distributed network, identifying the recommended course of action that functions to offset the cost and causing the remote computer to display, via the graphical user interface of the remote computer, the recommended course of action to offset the cost.

The independent claims submitted on 9-1-2020 recite:
Providing remote access to a risk management server, over a distributed network, the risk management server having a processor;

receiving user data from a remote computer over the distributed network, the user data including financial information;

generating animations of a cartoon character based on the user data and corresponding to a plurality of ages over a simulated lifetime, wherein the cartoon character represents a user of the remote computer;

generating a graphical user interface that displays the animations of the cartoon character, the user data, and a plurality of interactive boxes, the interactive boxes including a first interactive box corresponding to financial adjustments, a second interactive box corresponding to life event goals, a third interactive box corresponding to random unexpected life events, and a fourth interactive box corresponding to risk management plans;

transmitting the graphical user interface to the remote computer over the distributed network for display;

generating a graph based on the financial information, the graph illustrating a lifeline representing the simulated lifetime and a plot of an estimated total savings balance over the lifeline based on default settings;

transmitting the graph over the distributed network for display in a portion of the graphical user interface below the interactive boxes;

receiving a selection of the first interactive box by the processor of the risk management server over the distributed network;

transmitting a first popup frame for display in the graphical user interface, , the first popup frame including a monthly household income bar and at least one slider icon, the at least one slider icon provides an adjustment option to the user of the remote computer to adjust amounts of spending and saving split of monthly household income;

determining a position of the at least one slider icon corresponds to an adjustment of the amounts of spending and saving split of monthly household income;

modifying the graph displayed in the portion of the graphical user interface with a first revision to reflect the adjustment of the amounts of spending and saving split of monthly household income;

receiving a selection of the second interactive box by the processor over the distributed network;



detecting, by the processor, a drag and drop operation for at least one movable icon from the second popup frame to a position on the lifeline of the graph, wherein the position on the lifeline of the graph indicates an insertion of a life event goal corresponding to the at least one movable icon at an age year of the lifeline;

determining, by the processor, an estimated cost deduction in monetary value associated with the insertion of the life event goal at the age year of the lifeline, the estimated total savings balance by the estimated cost deduction at the age year of the lifeline associated with the insertion of the life event goal;

modifying, by the processor, the graph displayed in the portion of the graphical user interface with a second revision to reflect the estimated cost deduction at the age year of the lifeline;

receiving a selection of the third interactive box by the processor over the distributed network;

displaying a third popup frame in the graphical user interface, the third popup frame having an icon corresponding to random unexpected life events;

generating, by the processor, one or more random unexpected life events at one or more random age year positions on the lifeline of the graph in response to a selection of the icon corresponding to the random unexpected life events;

displaying, in the graphical user interface, an unexpected life event popup window for each random unexpected life event, the unexpected life event popup window describing the random unexpected life events and having , a fifth interactive box corresponding to an impact of the unexpected life events;

determining, by processor, an estimated cost deduction in monetary value associated with each random unexpected life event at each random age year position on the lifeline of the graph;

reducing, by the processor, the estimated total savings balance at the each random age year position on the lifeline of the graph by the estimated deduction in monetary value associated with the each random unexpected life event;



receiving a selection of the fourth interactive box by the processor over the distributed network;

generating a risk management package that achieves the life event goal inserted at the age year of the lifeline based on the adjustment of the amounts of spending and saving split of monthly household income, the estimated cost deduction in monetary value associated with the life event goal at the age year of the lifeline, and the estimated deduction in monetary value associated with the each random unexpected life event;

 transmitting the risk management package- over the distributed network for display in the graphical user interface;

generating a new frame having a plurality of selectable tabs that toggle display information corresponding to the risk management package, the plurality of selectable tabs including a first tab associated with detailed information of the risk management package, a second tab associated with how the risk management package helps the user reach the selected life event goals, and a third tab associated with a plurality of risk management plans that protect the user against the one or more random unexpected life events;

and insuring the user of the remote computer based on a selection of one of the plurality of risk management plans.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior 


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699